Citation Nr: 0720247	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-38 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds (SFW) of the left leg and foot (other than 
the left thigh), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a SFW 
of the left thigh involving Muscle Group XV, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a SFW 
of the right hand involving Muscle Group IX, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the thoracolumbar spine 
with lower back sprain/strain.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Dr. D.G.


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
March 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of September 2002 and March 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the veteran submitted additional evidence 
directly to the Board.  The veteran waived his right to have 
the RO consider the evidence in the first instance.  See 38 
C.F.R. §§ 20.800 (2006).  The Board accepts this evidence 
into the record on appeal.  

In the above noted September 2002 rating decision, the RO 
decided nine issues.  In September 2003, the veteran filed a 
notice of disagreement as to eight of those issues.  
Subsequently, in November 2004, the veteran timely perfected 
an appeal to those claims for higher ratings for residuals of 
a SFW of the right thigh, for residuals of a SFW of the right 
leg (other than the right thigh), for residuals of a SFW of 
the left thigh, for residuals of a SFW of the left leg and 
foot (other than the left thigh), and for residuals of a SFW 
of the right hand.  

In an October 2005 letter, the veteran's representative 
withdrew from appeal the claims for higher ratings for 
residuals of a SFW of the right thigh and for residuals of a 
SFW of the right leg (other than the right thigh).  See 
38 C.F.R. § 20.204 (2006).  As such, those issues are not in 
appellate status.  Later, during his January 2007 hearing, 
the veteran testified regarding both of these issues.  The 
Board liberally infers from the veteran's testimony a wish to 
reopen his previously withdrawn claims for higher ratings for 
residuals of a SFW of the right thigh and for residuals of a 
SFW of the right leg (other than the right thigh).  As 
neither of these claims are before the Board, they are 
REFERRED to the RO for appropriate action.  

The Board also notes that in a March 2005 rating decision, 
the RO granted service connection and assigned a 10 percent 
rating for degenerative joint disease of the thoracolumbar 
spine with lower back sprain/strain (low back disability).  
It also denied the veteran's claims for service connection 
for a left knee disability and for a right wrist disability.  
In the above noted October 2005 letter, the veteran's 
representative contended that the service-connected low back 
disability warranted a higher evaluation than was currently 
assigned due to the severity and location of the disability.  
Furthermore, that the veteran wished to continue his appeal 
for "an increased disability evaluation for service-
connected left knee and leg" and for "an increased 
disability evaluation for service-connected right wrist."  

The Board liberally interprets the representative's 
contentions as an expression of disagreement with the March 
2005 rating decision and the initial 10 percent rating 
assigned for the veteran's low back disability, and the 
denial of the claims for service connection for left knee 
disability and for right wrist disability.  The claims file 
does not reflect that a statement of the case has been issued 
concerning these claims.  Consequently, the Board does not 
have jurisdiction to review these issues.  38 C.F.R. §§ 
20.200, 20.202 (2006).  Nevertheless, the issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran's residuals of a SFW of the left leg and foot 
(other than left thigh) are manifested by scars which are not 
objectively painful or unstable, do not encompass an area 
exceeding 6 square inches/39 square centimeters, and do not 
limit function of the left leg in whole or in part due to 
scars.  

2.  The veteran's residuals of a SFW of the left thigh are 
manifested by weakness, lowered threshold of fatigue, pain, 
retained shell fragments, a history of debridement and 
irrigation of the wound at the time of injury, 
hospitalization for a prolonged period, underlying soft 
tissue damage, and evidence of an inability to keep up with 
work requirements.  

3.  The veteran's residuals of a SFW of the right hand are 
manifested by weakness, lowered threshold of fatigue, pain, 
retained shell fragments, a history of debridement and 
irrigation of the wound at the time of injury, 
hospitalization for a prolonged period, and evidence of an 
inability to keep up with work requirements.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of a SFW of the left leg and foot (other than the 
left thigh) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (2002); 38 C.F.R. §4.118, Diagnostic Code 7804 
(2006).  

2.  The criteria for a rating of 20 percent for residuals of 
a SFW of the left thigh (Muscle Group XV) are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5315 
(2006).

3.  The criteria for a rating of 20 percent for residuals of 
a SFW of the right hand (Muscle Group IX) are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran suffered multiple shell fragment wound injuries 
in July 1969 as a result of hostile action during service in 
Vietnam.  With respect to the injuries received, in 
particular, the veteran's service medical records indicate 
debridement and irrigation (D&I) of the left lower extremity 
and right hand for shell fragments.  Medical treatment 
records also document multiple shell fragment wounds to the 
anterior left leg without fracture, or nerve or artery 
involvement.  In addition, a December 1969 consultation 
report from Valley Forge General Hospital reflects a 
diagnosis of multiple fragment wound of the right wrist and 
hand with injury to the cutaneous branch of the radial nerve, 
treated, healed, with residual small tender scar over the 
dorsum of the distal radius and residual parethesias of the 
radial cutaneous distribution.  

Post-service radiographic studies of the veteran's left leg 
and right hand undertaken in October 1970 reveal, in 
particular, several minute metallic foreign bodies situated 
in the soft tissues of the medial and anterior left thigh.  
Numerous irregular metallic foreign bodies were also present 
in the soft tissues of the thenar eminence and in the area of 
the index and middle fingers of the right hand.  Otherwise, 
there were no reported bony abnormalities of the right hand.  

A. SFW of the Left Leg and Foot

In a November 1970 rating decision, the RO granted service 
connection and assigned a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 for scars of the left leg and 
foot.  The scars were located at the postero-medial aspect of 
the left mid thigh, medial aspect of the left thigh, medial 
aspect of the left knee, and the dorsal surface of toes two, 
three, and four.  

The evidence associated with the veteran's claims file 
reflects a report of August 2002 VA examination.  Findings 
made included that of a 15 centimeter (cm) (x) 1 cm scar of 
the medial left thigh, a 2 cm (x) 1 cm elliptical (anterior) 
scar of the left thigh just above the knee, and a 7 cm (x) 1 
cm scar of the medial left knee.  The scars were noted as 
atrophic, nonadherent, and non tender.  The examiner noted 
the veteran's report of no limitation of joint movement due 
to any scars.  A report of September 2004 VA examination 
reflects findings of scars across a majority of the toes of 
the left foot.  The scars were nonadherent to deeper tissue, 
there was no keloid formation, and the scars were virtually 
invisible to sight.  Additionally, there was a 3-inch scar at 
the medial aspect of the left knee, a 6-inch scar on the 
medial aspect of the left thigh, and a 2 cm scar on the lower 
margin of the left thigh.  These scars were noted as mobile, 
nontender and nonadherent to deeper tissue.  The 6-inch scar 
of the medial aspect of the left thigh was noted to be 
depressed below the skin line.  In a November 2004 statement, 
the veteran reported that the scar associated with his left 
knee was very tender.  

In May 2002, the veteran filed his claim for a higher rating 
for scars of the left leg and foot.  The criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.  

Under the former criteria, the relevant diagnostic codes do 
not provide for more than a 10 percent rating for scars, 
superficial, poorly nourished, with repeated ulceration 
(diagnostic code 7803); scars, superficial, tender and 
painful on objective demonstration (diagnostic code 7804); or 
scars, other (to be rated on the basis of limitation of 
function of the affected part) (diagnostic code 7805).  
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).  In 
this case, prior to August 30, 2002, the evidence reflects 
that the veteran's scars are superficial except for the 
veteran's scar of the medial aspect of the left thigh, which 
demonstrates underlying soft tissue damage.  Furthermore, the 
scars are not painful nor do they result in limitation of 
function of the left thigh, left knee, or toes of the left 
foot.  

Under the revised criteria, under diagnostic code 7801, 
scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating when 
the scars cover an area or areas exceeding 6 square inches 
(39 sq. cm.).  A 20 percent rating is warranted when the area 
or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.).  A 40 percent rating requires an area or areas 
exceeding 144 square inches (929 sq. cm.).  Under diagnostic 
code 7802, scars, other than of the head, face or neck, that 
are superficial and that do not cause limited motion warrant 
a 10 percent rating when the scars cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802.  The Board notes that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  See Note (1) following 
diagnostic codes 7801 and 7802.  

Additionally, under diagnostic code 7803, superficial, 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
See Notes (1) and (2) following diagnostic code 7803.  
Otherwise, a superficial scar which is painful on examination 
will be awarded a 10 percent rating under diagnostic code 
7804.  Scars may also be rated based on the limitation of 
function of the affected part under diagnostic code 7805.  38 
C.F.R. § 4.118, Diagnostic Codes 7803-7805. 

In this case, the veteran does not warrant a compensable 
rating under diagnostic code 7801.  Here the scar of the 
medial aspect of the left thigh, the only scar that has been 
identified as being deep (underlying soft tissue damage), 
does not encompass an area exceeding 6 square inches/39 
square centimeters.  A compensable rating under diagnostic 
code 7802 is also not warranted as the veteran's scars do not 
reflect individually or as a group an area or areas of 144 
square inches/929 square centimeters.  The Board also finds 
that none of the veteran's scars are unstable, thus 
diagnostic code 7803 is not for consideration.  Additionally, 
even taking into consideration the veteran's report of a 
tender left knee scar, none of the veteran's other scars have 
been noted as painful, or tender for that matter.  Thus, no 
more than a 10 percent rating is warranted under diagnostic 
code 7804.  Furthermore, the evidence of record does not 
reflect that the veteran's scar or scars result in limitation 
of function of the left thigh, left knee, or left toes.  

As a result, the Board does not find that a rating higher 
than 10 percent for residuals of a SFW of the left leg and 
foot, rated for scars, is warranted under the former or 
revised rating criteria.  38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7803-7805 (2002); 38 C.F.R. §4.118, Diagnostic Codes 
7801-7805 (2006).  

B. SFW of the Left Thigh & the Right Hand 

The veteran's residuals of a SFW of the left thigh are rated 
as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5315.  Under diagnostic code 5315, a 10 percent rating 
is warranted for moderate muscle disability.  In addition to 
moderate muscle disability, a moderately severe muscle 
disability warrants a 20 percent rating and a severe muscle 
disability warrants a maximum 30 percent rating.  Muscle 
Group XV's functions include adduction of hip, flexion of hip 
and flexion of knee.  It includes the mesial thigh group 
muscles: (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  

The veteran's residuals of a SFW of the right hand are rated 
as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5309.  Under diagnostic code 5309, a 10 percent rating 
is warranted for moderate muscle disability.  In addition to 
moderate muscle disability, a moderately severe muscle 
disability warrants a 20 percent rating and a severe muscle 
disability warrants a maximum 30 percent rating.  Group IX 
muscles include the forearm muscles, which act in strong 
grasping movements and are supplemented by the intrinsic 
muscles of the hand in delicate manipulative movements.  The 
intrinsic muscles of the hand include the: thenar eminence; 
short flexor, opponens, abductor, and adductor of the thumb; 
hypothenar eminence; short flexor, opponens, and abductor of 
the little finger; four lumbricales; and four dorsal and 
three palmar interossei.  A note to diagnostic code 5309 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Thus, such an 
injury shall be rated on limitation of motion with a minimum 
10 percent disability evaluation.  


The type of injury associated with a moderate disability of 
muscles is a through and through, or deep penetrating wound 
of relatively short track by a single bullet or small shell, 
or shrapnel fragment.  There is an absence of explosive 
effect of high velocity missile and of residuals of 
debridement, or of prolonged infection.  The entrance scars 
are linear or relatively small and so situated as to indicate 
a relatively short track of the missile with signs of 
moderate loss of muscle substance and of definite weakness or 
fatigue in comparative tests.  Complaints may include fatigue 
and fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  38 C.F.R. § 
4.56(b).  

Moderately severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 38 
C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

The Board notes that 38 C.F.R. § 4.56 provides a totality-of-
the-circumstances test and no single fact controls 
application of the regulation.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

In this case, the veteran has complained of fatigue and pain 
associated with his left leg.  An August 2002 statement from 
the veteran's spouse notes that the veteran suffered from 
cramps and spasms in his leg.  The veteran's left leg was 
also reported as being sore and painful all the time.  In a 
November 2004 statement, the veteran reported that his left 
leg was tired and painful upon waking up in the morning and 
became more fatigued and painful as the day progressed.  The 
veteran has also complained of chronic pain and loss of grip 
strength in his right hand.  The Board notes that the veteran 
is competent to report on factual matters of which he has 
first-hand knowledge, such as symptoms of pain and fatigue.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The veteran testified 
before the undersigned, and his testimony as to the pain he 
experiences and its effect on his functional abilities was 
extremely credible.

Furthermore, the veteran has reported that he is a carpenter 
and that his left leg pain precludes him from doing roofing, 
siding, and window replacement.  He also has complained that 
the loss of grip strength and pain in his right hand affects 
his ability to hold a hammer.  

As noted above, the veteran's service medical records reflect 
debridement and irrigation of the left lower extremity and 
right hand for shell fragments.  In a report of September 
2004 VA examination, as noted above, the veteran's scar of 
the left thigh was reported as being approximately six inches 
in length and depressed below the skin line.  Thus, it is 
reasonable to presume some type of tissue disruption or 
underlying soft tissue damage.  

In addition, metallic fragments have been identified in the 
thenar eminence, one of the intrinsic muscles of the right 
hand.  Likewise, fragments have also been identified in the 
area of the index and middle fingers of the right hand.  A 
report of January 2005 VA examination reflects the veteran's 
complaints of achy pain into the index finger and the base of 
the right thumb.  He reportedly could not use the first and 
second fingers of his right hand.  He also reported numbness 
involving the right index finger.  On clinical evaluation, 
right handgrip strength was reduced to 4/5.  The veteran was 
able to oppose the distal phalanx to the mid palmar crease.  
He had decreased sensation along the entire half of the index 
finger.  There was no finding of reduction in endurance and 
dexterity was preserved.  

Otherwise, as noted above, service department records 
document that following his combat-related injury in July 
1969, the veteran was hospitalized at Valley Forge General 
Hospital until December 1969 for treatment of his wounds, 
which included the shrapnel to his left lower extremity and 
his right hand.  

In this case, the Board finds the veteran's residuals of a 
SFW of the left thigh and residuals of a SFW of the right 
hand more nearly approximate the criteria for moderately 
severe muscle disability as compared to moderate muscle 
disability.  Here, the evidence of record documents the 
veteran's credible complaints of weakness, lowered threshold 
of fatigue, and/or pain of the left thigh and right hand.  
Furthermore, the record documents retained shell fragments in 
the left thigh and right hand, a history of debridement and 
irrigation of the wounds at the time of injury, a prolonged 
period of treatment, underlying soft tissue damage with 
respect to the left thigh, as well as the veteran's competent 
statements regarding his inability to keep up with work 
requirements due to pain and weakness in his left leg and 
right hand.  As a result, the Board finds increased ratings 
to 20 percent for moderately severe muscle disability of the 
left thigh as well as the right hand, is warranted.  
38 C.F.R. §§ 4.7, 4.73, Diagnostic Codes 5309, 5315.  

Otherwise, neither the veteran's complaints nor the medical 
evidence reflects that the veteran's muscle injuries of the 
left thigh and right hand more nearly approximate the 
criteria for severe muscle disability.  In this case, in 
particular, the evidence does not reflect clinical findings 
reflective of extensive debridement; intermuscular binding; 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; abnormal swelling and 
hardening of muscles in contraction; or visible or measurable 
atrophy of the muscles.  The Board also notes that those 
criteria for severe muscle disability demonstrated by the 
veteran are also criteria that would warrant a rating for 
moderately severe muscle disability.  Here, when the Board 
considers the totality of the circumstances with respect to 
the veteran's complaints and the clinical findings, it simply 
does not find that the evidence demonstrates severe 
impairment of muscle function necessary to warrant a rating 
for severe muscle disability.  38 C.F.R. § 4.56(d)(4).  

The Board has also considered whether the veteran's left 
thigh disability or right hand disability may warrant a 
higher evaluation under any other diagnostic code.  Here, the 
maximum rating for impairment of the thigh involving 
limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2006).  As such, consideration of the 
veteran's left thigh disability under diagnostic code 5253 
would not warrant a higher rating.  

Regarding the right hand, as noted above, the veteran's 
service medical records reflect an injury to the cutaneous 
branch of the radial nerve, with residual parethesias of the 
radial cutaneous distribution.  A report of January 2005 VA 
examination reflects decreased sensation along the entire 
half of the right index finger.  Peripheral nerve injuries 
are rated for complete and incomplete nerve paralysis.  The 
term "incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  In this case, because any sensory loss is restricted 
only to the right index finger and the paresthesias affects 
only half of the finger, the Board finds the veteran's 
peripheral nerve injury manifests no more than mild 
incomplete nerve paralysis.  The highest available rating for 
mild incomplete nerve paralysis is 20 percent.  As such, a 
higher evaluation for the veteran's right hand disability, 
based on paresthesias of the right index finger, is not 
warranted.  38 C.F.R. § 4.124(a), Diagnostic Codes 8510-8516 
(2006).  

Additionally, the veteran has complained that he cannot 
effectively use the first and second fingers (thumb and index 
finger) of his right hand due to pain.  The applicable rating 
criteria for motion of the fingers, was amended effective 
August 26, 2002.  As noted above, the veteran filed his claim 
for a higher rating in May 2002.  Under the former criteria, 
prior to August 26, 2002, the criteria for evaluation of 
limitation of motion or ankylosis of single digits or 
combinations of the digits of the hand was set forth under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2002).  Under the 
current rating criteria, limitation of motion or ankylosis of 
the thumb or individual fingers is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230 (2006).  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

In this case, considering both the former and current rating 
criteria for motion of the fingers, the Board finds the 
clinical evidence does not otherwise demonstrate or 
approximate ankylosis of the thumb or index finger.  
Additionally, there is a lack of evidence of limitation of 
motion of either the thumb or index finger that would warrant 
a rating higher than 20 percent.  The Board has also 
considered the application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5125 (2006), for loss of use of the hand (amputation) 
and a 70 percent rating.  However, neither the veteran's 
complaints nor the clinical evidence demonstrates or 
approximates loss of use of the right hand.  

The Board also notes that in a November 2006 private medical 
report, the examiner noted that X-rays of the right hand had 
revealed multiple fragments of shrapnel as well as some 
degenerative changes and spur formation about the carpal 
metacarpal (CMC) joint of the thumb.  The examiner reported 
that the veteran was experiencing some hand pain and 
dysfunction as a result of the right thumb CMC 
osteoarthritis.  Furthermore, the presence of multiple 
fragments of shrapnel and scars in this area suggested that 
the veteran may have had an injury to the supporting 
ligaments of the joint.  

The Board notes that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  As noted above, consideration of the criteria for 
evaluation of limitation of motion or ankylosis of single 
digits or combinations of the digits of the hand, to 
specifically include the thumb, does not result in a rating 
higher than 20 percent.  Otherwise, the highest available 
disability rating under diagnostic code 5003 is 20 percent.  
Thus, consideration of the veteran's right hand disability 
under diagnostic code 5003 for arthritis of the CMC joint of 
the thumb does not result in a rating higher than 20 percent.  

Additionally, service connection for distinct disabilities 
resulting from the same injury can be established so long as 
the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board also notes that a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006). 

Here, there is no medical evidence that the SFW to the left 
thigh resulted in any fracture, or nerve or artery damage.  
Furthermore, as noted above, any scars associated with the 
left thigh are being separately evaluated for residuals of a 
SFW of the left leg and foot.  Likewise, the medical evidence 
does not demonstrate the SFW of the right hand resulted in 
any fracture or artery damage.  Otherwise, the veteran's 
parethesias of the right index finger would reasonably be 
presumed to inhibit his ability to perform grasping and 
delicate manipulative movements.  Injury of a muscle group 
associated with the right hand would also affect the ability 
to perform grasping and delicate manipulative movements.  As 
a result of the injuries affecting the same functions of the 
right hand, the Board does not find any residual peripheral 
nerve injury due to the SFW of the right hand warrants a 
separate rating.  Id.  

Additionally, the Board finds that symptomatology associated 
with the veteran's arthritis of the CMC joint of the thumb is 
duplicative of or overlapping with the symptomatology for 
which he is rated for moderately severe muscle disability.  
As noted above, the private examiner noted that the arthritis 
of the CMC joint of the thumb resulted in hand pain and 
dysfunction.  The veteran's rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 considers symptoms of weakness, fatigue, 
and pain and the resulting dysfunction of the right hand 
caused by those symptoms.  As such, a separate rating for 
arthritis of the CMC joint of the right thumb is also not 
warranted.  

Finally, the Board has considered whether an additional 
disability rating for scars of the right hand associated with 
the shell fragment wounds is warranted.  See Jones v. 
Principi, 18 Vet. App. 248 (2004).  The report of August 2002 
VA examination reflected, in particular, a 3 cm scar at the 
dorsum of the first web space.  The scar was noted as 
nontender.  The report of September 2004 VA examination 
identified a scar at the base of the right thumb which was 2-
inches in length, non-adherent to deeper tissue with no 
keloid formation.  The veteran was able to make a fist.  
Additionally, there was a scar noted between the first and 
second fingers that was 1 cm in length, mobile, non-tender 
and non-adherent to deeper tissue.  The scars have not been 
identified as being unstable, and do not encompass an area or 
areas of 144 square inches (929 square centimeters).  Thus, 
consideration of a separate rating for residual scars of the 
right hand is not warranted.  See 38 C.F.R. § 4.118.  

The Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals of Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Through a July 2002 notice letter and a subsequent notice 
letter in December 2004, the veteran has been notified of the 
legal criteria governing his claims and the evidence needed 
to substantiate his claims.  Additionally, the Board also 
finds the notice letters otherwise fully satisfy the duty to 
notify provisions, and the veteran has had a meaningful 
opportunity to participate in his claims, and is therefore 
not prejudiced.  The Board also concludes VA's duty to assist 
has been fully satisfied.  The veteran's service medical 
records are associated with the claims file, and the veteran 
has been medically examined for VA purposes with respect to 
his claims.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the claims on appeal that need 
to be obtained.  

Furthermore, although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, ---F.3d---2007 WL 1016989 (Fed. 
Cir.).  Otherwise, nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

A rating higher than 10 percent for residuals of a SFW of the 
left leg and foot is denied.  

A rating to 20 percent for residuals of a SFW of the left 
thigh (Muscle Group XV), is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A rating to 20 percent for residuals of a SFW of the right 
hand (Muscle Group IX), is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

Finally, as noted in the Introduction above, by a March 2005 
rating decision, the RO granted service connection and 
assigned a 10 percent rating for a low back disability.  It 
also denied the veteran's claims for service connection for a 
left knee disability and a right wrist disability.  In an 
October 2005 letter, the veteran's representative contended 
that the service-connected low back disability warranted a 
higher evaluation than was currently assigned due to the 
severity and location of the disability.  Furthermore, that 
the veteran wished to continue his appeal for an increased 
disability evaluation for service-connected "left knee and 
leg" and "right wrist" disabilities.  The Board liberally 
interprets the representative's contentions as an expression 
of disagreement with the March 2005 rating decision and the 
initial 10 percent rating assigned for the veteran's low back 
disability, and the denial of the claims for service 
connection for a left knee disability and for a right wrist 
disability.  

Here, the next step in the appellate process is for the RO to 
issue the veteran a statement of the case summarizing the 
evidence relevant to his claims, the applicable legal 
authority; and the reasons for the RO's determination.  See 
38 C.F.R. § 19.29 (2006); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, the claim for an initial rating in 
excess of 10 percent for low back disability, and those 
claims for service connection for a left knee disability and 
for a right wrist disability must be remanded to the RO for 
the issuance of a statement of the case.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an statement of the case is issued by the 
RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2006).  

Accordingly, these matters are REMANDED for the following 
action:

The veteran should be issued a statement 
of the case addressing his claim for an 
initial rating in excess of 10 percent 
for degenerative joint disease of the 
thoracolumbar spine with lower back 
sprain/strain, and his claims for service 
connection for a left knee disability and 
for a right wrist disability.  Along with 
the statement of the case, the veteran 
must be furnished a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afforded 
the applicable time period for perfecting 
an appeal to these issues.  (The veteran 
is hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, these issues 
should be returned to the Board.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


